Citation Nr: 1543611	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-21 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under Title 10, U.S. Code, Chapter 31, Section 510, National Call to Service (NCS).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to August 1986, from February 2004 to February 2005, and from February 2009 to April 2010, with the latter two periods including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Atlanta, Georgia, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded the claim to afford the Veteran an opportunity to participate in his requested Board hearing, and in July 2015, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran did not initially enter service under the NCS Program.


CONCLUSION OF LAW

The criteria for eligibility for education benefits under Title 10, U.S. Code, Chapter 31, Section 510, National Call to Service (NCS), have not been met.  10 C.F.R. § 510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

However, the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for retroactive benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Educational Benefits as an Elected Incentive under the NCS Program

The Veteran is seeking educational benefits under the provisions of Title 10, U.S. Code, Chapter 31, Section 510, the National Call to Service (NCS) program, which was enacted effective December 1, 2002.  

Eligibility for this program is limited to service persons who initially entered into active duty (meaning that the enlistees had no prior active service) under the NCS Program.  Upon this initial enlistment to active duty, NCS Program participants may elect among the following program incentives: (1) payment of a bonus in the amount of $5,000; (2) payment in an amount not to exceed $18,000 of outstanding principal and interest on qualifying student loans of the NCS participant; (3) entitlement to an allowance for educational assistance at the monthly rate equal to the monthly rate payable for basic educational assistance allowances under section 3015(a)(1) of title 38 for a total of 12 months; or (4) entitlement to an allowance for educational assistance at the monthly rate equal to 50 percent of the monthly rate payable for basic educational assistance allowances under section 3015(b)(1) of title 38 for a total of 36 months.  10 U.S.C.A. § 510(e).

As implicit in the terms above, one who did not enlist in service pursuant to the NCS Program may not elect one of the educational benefit incentives set forth above, and the record reflects that the RO determined that the Veteran is ineligible for NCS Program educational benefits because he did not enlist in service under this program.  While the Veteran's claims file does not include his enlistment contract for his initial period of active duty, his DD Forms 214 reflect that he first entered active duty in 1982, approximately 20 years prior to the enactment of the NCS Program, and his two subsequent periods of active duty were federalized National Guard service, per Operation Iraqi Freedom.  Thus, even if his initial enlistment contract were of record, it could not reflect his participation in a program that did not exist at the time of his enlistment.  Further, the RO determined that the Veteran did not enter service under the NCS Program after consulting a database of all enrollees.  

Inasmuch as the Veteran argues and believes that his ineligibility for educational benefits under the NCS Program is related to his failure to register in the Selective Service when he was required to do so as a young man (the Veteran actually entered active service prior to his eighteenth birthday), any such failure on his part to register has no bearing on his eligibility to elect educational benefits under the NCS Program.  Moreover, the Selective Service system is outside the purview of VA.  However, it is clear that the Veteran served the country honorably for many years regardless of that system.

Further, although the Veteran has indicated, in his submitted statements, that he has been denied all educational benefits, he was indeed awarded and has received educational benefits under the Post-9/11 GI Bill, set forth in 38 U.S.C.A. Chapter 33, which provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The Veteran completed a Notice of Basic Eligibility form outlining the parameters of these educational benefits in September 2010 and later received benefits under this program, as reflected in a March 2011 award letter.  

In sum, as the NCS Program did not exist at the time of the Veteran's initial active duty enlistment, he could not have entered active service under this program and elected educational benefits as his enlistment incentive.  Accordingly, the Veteran's claim must be denied as a matter of law.  


ORDER

Education benefits under Title 10, U.S. Code, Chapter 31, Section 510, National Call to Service (NCS), is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


